1

2

3

4

5

6                                 UNITED STATES DISTRICT COURT
7                                       DISTRICT OF NEVADA
8                                                  ***
9    DEANGELO MAREON MALONE,                                Case No. 2:18-cv-00764-JCM-VCF
10                                        Petitioner,                       ORDER
            v.
11
     BRIAN WILLIAMS, et al.,
12
                                       Respondents.
13

14          Respondents’ second motion for enlargement of time (ECF No. 11) is GRANTED.

15   Respondents will have until May 28, 2019, to answer or otherwise respond to the petition for writ

16   of habeas corpus in this case.

17          IT IS SO ORDERED.

18
            DATED THIS 4th       April 2019.
                       __ day of ____
19
20
                                                              JAMES C. MAHAN
21                                                            UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28


                                                        1
